FILED
                             NOT FOR PUBLICATION                           APR 23 2013

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


MARLON BLACHER,                                  No. 12-17193

                Plaintiff - Appellant,           D.C. No. 1:12-cv-01159-GSA

  v.
                                                 MEMORANDUM*
S. JOHNSON, Chief Deputy Warden;
R. DAVIS, Appeals Examiner,

                Defendants - Appellees.


                     Appeal from the United States District Court
                         for the Eastern District of California
                     Gary S. Austin, Magistrate Judge, Presiding**

                              Submitted April 16, 2013***

Before:         CANBY, IKUTA, and WATFORD, Circuit Judges.

       California state prisoner Marlon Blacher appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging constitutional

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **Blacher consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violations arising out of prison strip searches. We have jurisdiction under 28

U.S.C. § 1291. We review de novo a district court’s dismissal under 28 U.S.C.

§§ 1915A and 1915(e)(2). Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000);

Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order). We may

affirm on any ground supported by the record. Trimble v. City of Santa Rosa, 49
F.3d 583, 584 (9th Cir. 1995) (per curiam). We affirm in part, reverse in part, and

remand.

      The district court properly dismissed Blacher’s claim of sexual harassment

because the Eighth Amendment’s protections do not extend to mere verbal sexual

harassment. See Somers v. Thurman, 109 F.3d 614, 624 (9th Cir. 1997) (gawking,

pointing, and joking do not violate the prohibition against cruel and unusual

punishment).

      Dismissal of the action against defendant Davis was proper because Blacher

failed to link Davis to any alleged violations. See Arnold v. Int’l Bus. Machs.

Corp., 637 F.2d 1350, 1355 (9th Cir. 1981) (to bring a § 1983 claim, plaintiff must

link each named defendant with some affirmative act or omission that

demonstrates a violation of plaintiff’s constitutional rights).

      However, the district court erroneously dismissed Blacher’s claim against

defendant Chief Deputy Warden Johnson alleging an unreasonable search because


                                           2                                     12-17193
the allegations in the amended complaint, liberally construed, were “sufficient to

meet the low threshold for proceeding past the screening stage.” Wilhelm v.

Rotman, 680 F.3d 1113, 1123 (9th Cir. 2012). The scope of the intrusions alleged

by Blacher exceeds searches this court has previously sanctioned. See, e.g.,

Michenfelder v. Sumner, 860 F.2d 328, 334 (9th Cir. 1988) (strip searches that

involve female guards’ infrequent or casual observation of nude male prisoners, or

observation at a distance do not unreasonably infringe upon prisoners’ privacy

rights provided there is a legitimate reason underlying the observation); see also

Starr v. Baca, 652 F.3d 1202, 1207-08 (9th Cir. 2011) (setting forth requirements

for supervisory liability).

      Accordingly, we remand with instructions for the district court to order the

United States Marshal to serve the amended complaint upon defendant Johnson.

      AFFIRMED in part; REVERSED in part; and REMANDED.




                                          3                                    12-17193